Name: 94/69/EC: Council Decision of 15 December 1993 concerning the conclusion of the United Nations Framework Convention on Climate Change
 Type: Decision
 Subject Matter: environmental policy;  deterioration of the environment;  international affairs
 Date Published: 1994-02-07

 7.2.1994 EN Official Journal of the European Communities L 33/11 COUNCIL DECISION of 15 December 1993 concerning the conclusion of the United Nations Framework Convention on Climate Change (94/69/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s (1) in conjunction with Article 228 (3), first subparagraph, thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee, (3) Whereas the Community and its Member States participated in the negotiations conducted in the Intergovernmental Negotiating Committee established by the United Nations General Assembly for the preparation of a Framework Convention on Climate Change (4); Whereas, during the United Nations Conference on Environment and Development in Rio de Janeiro from 3 to 14 June 1992, the United Nations Framework Convention on Climate Change was signed by the Community and all its Member States; Whereas the ultimate objective of the Convention, as expressed in Article 2 thereof, is to achieve, in accordance with the relevant provisions of the Convention, stabilization of greenhouse gas concentrations in the atmosphere at a level that would prevent dangerous anthropogenic interference with the climate system, within a time frame sufficient to allow ecosystems to adapt naturally to climate change, to ensure that food production is not threatened and to enable economic development to proceed in a sustainable manner; Whereas the Convention, when ratified, will commit the developed countries and other parties listed in Annex I to the Convention to take measures to limit anthropogenic emissions of CO2 and other greenhouse gases not controlled by the Montreal Protocol with the aim of returning, individually or jointly, to the 1990 levels these anthropogenic emissions by the end of the present decade; Whereas, when the Convention was being signed, the Community and its Member States reaffirmed the objective of stabilization of CO2 emissions by 2000 at 1990 levels in the Community as a whole, as referred to in the Council conclusions of 29 October 1990, 13 December 1991, 5 and 26 May 1992; Whereas the Convention, under Article 22, is open for ratification, acceptance or approval by States and by regional economic integration organizations that have signed it; Whereas preventive action against dangerous anthropogenic climate change must be taken at international as well as at national level; Whereas the Community and its Member States each possess competence in certain of the areas covered by the Convention; whereas it is necessary for the Community and its Member States to become Contracting Parties so that all the obligations under the Convention can be properly fulfilled; Whereas the commitment to limit anthropogenic CO2 emissions set out in Article 4 (2) of the Convention will be fulfilled by the Community as a whole, through action by the Community and its Member States, within the respective competence of each; Whereas the Community takes note that the Member States will take the measures necessary to permit, at the earliest opportunity and as far as possible simultaneously, the deposit of the instruments of ratification or approval of the Member States and the Community, HAS DECIDED AS FOLLOWS: Article 1 The United Nations Framework Convention on Climate Change signed in June 1992 in Rio de Janeiro is hereby approved on behalf of the European Community. The text of the Convention appears in Annex A to this Decision. Article 2 1. On behalf of the European Community, the President of the Council shall deposit the instrument of approval with the Secretary-General of the United Nations in accordance with Article 22 (1) of the Convention. 2. At the same time, the President of the Council shall deposit the declaration of competence set out in Annex B to this Decision, according to the provisions of Article 22 (3) of the Convention, as well as the Declaration set out in Annex C. Done at Brussels, 15 December 1993. For the Council The President M. DE GALAN (1) OJ No C 44, 16. 2. 1993, p. 1. (2) OJ No C 194, 19. 7. 1993, p. 358. (3) OJ No C 201, 26. 7. 1993, p. 1. (4) Resolution 45/212 of the General Assembly of the United Nations of 19 December 1990 on protection of global climate for present and future generations of mankind.